[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             NOV 26, 2007
                              No. 06-16629                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 05-00456-CR-T-17-MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RODOLFO MACHADO OVALLES,
a.k.a. Oballes Rodolfo,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 26, 2007)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Rodolfo Machado Ovalles appeals his 135-month sentence imposed for
possession with intent to distribute and conspiracy to possess with intent to

distribute five kilograms or more of cocaine while on board a vessel subject to the

jurisdiction of the United States, in violation of 46 App. U.S.C. § 1903(a), (g), (j)1

and 21 U.S.C. § 960(b)(1)(B)(ii). Ovalles was one of eight crew members of a

small “go-fast” vessel transporting approximately 1250 – 1625 kilograms of

cocaine. On appeal, Ovalles argues that the district court erred by denying him a

mitigating-role reduction pursuant to U.S.S.G. § 3B1.2, to reflect his minimal or

minor role in the offense.

         We review the district court’s determination of a defendant’s role in an

offense for clear error, and the defendant bears the burden of establishing his role

in the offense by a preponderance of the evidence. United States v. De Varon, 175

F.3d 930, 937-39 (11th Cir. 1999) (en banc). Under the Guidelines, a minor

participant is entitled to a two-level reduction and is someone who is “less culpable

than most other participants, but whose role could not be described as minimal.”

U.S.S.G. § 3B1.2(b), cmt. (n.5). A minimal participant is entitled to a four-level

reduction and is someone who is “plainly among the least culpable of those

involved in the conduct of a group.” U.S.S.G § 3B1.2(a), cmt. (n.4).

         To determine whether a mitigating-role reduction applies, a district court


         1
             As of October 6, 2006, these statutory provisions are codified at 46 U.S.C. §§ 70503,
70506.

                                                    2
must first consider the defendant’s role in the relevant conduct for which he has

been held accountable at sentencing. De Varon, 175 F.3d at 940. The district

court may also consider the defendant’s role relative to that of other participants in

the relevant conduct. Id. This inquiry is limited to identifiable participants who

were involved in the relevant conduct, and “the conduct of participants in any

larger criminal conspiracy is irrelevant.” Id. at 944.

      In the instant case, Ovalles argues that the relevant conduct for which he was

sentenced is a broader criminal conspiracy involving a large number of unknown

participants who were not on the vessel. However, Ovalles was held accountable

only for the quantity of drugs estimated to be on board the vessel. As Ovalles’s

actual conduct was equivalent to the relevant conduct for which he was held

accountable, he may not point to a larger criminal conspiracy in order to justify a

mitigating-role reduction. Moreover, there is nothing in the record to suggest that

Ovalles was less culpable than most of the other individuals on the go-fast vessel.

Accordingly, we cannot conclude that the district court clearly erred in denying

Ovalles a mitigating-role reduction.

AFFIRMED.




                                           3